                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


TUAN V. MAI,

              Plaintiff,

v.                                                                      CV No. 19-441 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

              Defendant.

            ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION

       THIS MATTER is before the Court on Defendant’s First Unopposed Motion for

Extension of Time (the “Motion”), (Doc. 20), filed January 29, 2020. In the Motion,

Defendant requests an extension of time to file a response to Plaintiff’s Motion to

Reverse and Remand for Rehearing with Supporting Memorandum, (Doc. 19). The

Court, having reviewed the Motion and noting it is unopposed, finds the Motion is well-

taken and shall be GRANTED.

       IT IS THEREFORE ORDERED that Defendant shall have until March 9, 2020, to

file a response and Plaintiff shall have until March 23, 2020, to file a reply.

       IT IS SO ORDERED.

                                    _________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
